Title: From Louisa Catherine Johnson Adams to John Adams, 6 May 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 6 May 1822
				
				I am so concerned about Charles that I once more write to you on the subject and beg of you to let me know how he gets on and if you think there is any prospect of his being dismissed from College. His spirits appear to be so bad that I hope his fears are greater than there will be occasion for. But your utter silence concerning your brother is so extraordinary and when you consider his age so unkind I confess it has grieved us very much and made me apprehensive that I have too highly valued you hitherto for that best of all qualities goodness. It is in your power to soothe and encourage him so much under his difficulties the poor fellow having acquired such a diffidence of his own powers that intimidation seems to have utterly changed his nature your father talks of sending him to Sea with his character and disposition this would be utter ruin and would almost break my heart—Do not tell him this but Keep up his spirits and assure him that his father will be satisfied with him if he tries his best that we neither of us expect that this will be considerable this term or even the next—I am sorry you have asked your father to let you go to Norwich it looks too much like begging a reward for your late good act—I have not hear him say any thing about it—The day George came of age he presented him 1000 Dollars—This was very handsome—Write me my Dear Son but without temper and let me implore you to pity the weakness of your brother which is constitutional and I fear not to be corrected by harsh methods I expect your Uncle very soon but he is so ill that it is probable I shall not be able to leave him during the SummerYour affectionate Mother
				
					L. C. Adams
				
				
			